        Case: 1:20-cv-00050-DAS Doc #: 26 Filed: 12/22/20 1 of 2 PageID #: 617


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

RYAN PERRY MOODY                                                                        PLAINTIFF

v.                                                      CIVIL ACTION NO. 1:20-CV-50-DAS

ANDREW SAUL,
COMMISSIONER OF SOCIAL SECURITY                                                      DEFENDANT

                                      FINAL JUDGMENT

       Plaintiff Ryan Perry Moody filed suit under 42 U.S.C. § 405(g) for judicial review of the

unfavorable decision of the Commissioner of Social Security regarding an application for a

Period of Disability and Disability Insurance Benefits. Docket 1. The parties have consented to

entry of final judgment by the United States Magistrate Judge under the provision of 28 U.S.C.

§ 636(c), with any appeal to the Court of Appeals for the Fifth Circuit. Docket 12. The Court,

having considered the record, the administrative transcript, the briefs of the parties, and the

applicable law, finds that the Commissioner’s decision is not supported by substantial evidence

and should be reversed.

       The ALJ erred in failing to conduct an analysis under Newton v. Apfel before giving little

weight to Dr. Stanley’s medical opinions. Newton v. Apfel, 209 F.3d 448 (5th Cir. 2000). Under

Newton, when declining to give a treating physician’s opinion controlling weight, the ALJ is

required to perform a detailed analysis of the treating physician’s opinion when there is no

reliable medical evidence from another examining physician that controverts the treating

physician’s opinion. Newton, 209 F.3d at 445-7-47; Rollins v. Astrue, 464 F. App’x 353, 358 (5th

Cir. 2012). Here, the ALJ failed to evaluate the criteria set forth in 20 C.F.R. § 404.1527(c)(2) in

deciding not to give Dr. Stanley’s opinions controlling weight, committing reversible error.

       Similarly, the ALJ gave little weight and no weight respectively to the opinions of Glora

Holland, licensed marriage and family therapist and licensed social worker, and Natalie Mitchell,
        Case: 1:20-cv-00050-DAS Doc #: 26 Filed: 12/22/20 2 of 2 PageID #: 618


licensed clinical social worker. While these providers are not considered acceptable “medical

sources” under the regulations, the ALJ still is required to evaluate their opinions under the

criteria set forth in 20 C.F.R. § 404.1527(c) and may not simply reject such opinions out of hand.

On remand, the ALJ must analyze these opinions and provide a reasoned explanation for the

weight given.

       For these reasons, and for those announced on the record at the conclusion of the hearing

in this case, the Commissioner’s decision is reversed and remanded for a rehearing of the

plaintiff’s application under the fourth sentence of § 405(g).

       SO ORDERED, this the 22nd day of December, 2020.

                                              /s/ David A. Sanders
                                              UNITED STATES MAGISTRATE JUDGE
